On Motion to Dismiss Appeal.
SOMMERVILLE, J.
The interest of plaintiff and appellant in this injunction suit was seized and sold to Eusebe Robichaux, one of the defendants. Robichaux, as substituted plaintiff, moved the court to dissolve the injunction feature of the suit, and it was so ordered. Thereupon Martel, the original plaintiff in the cause, took the appeal now before us for consideration, and Robichaux, the substituted plaintiff in the cause, moves to dismiss the appeal on the ground that the appellant is without interest in the case, and further that the appeal is frivolous ; and he asks for damages.
The rights of Robichaux, as the substituted plaintiff in the cause, have been recognized by the trial court, and again by this court in the case with the same title, wherein Robi*509chaux made application for a mandamus to compel the district judge to dismiss the main suit on the motion of Robichaux, the substituted plaintiff. The mandamus was made peremptory. 136 La. 14, 66 South. 381.
Only parties in interest are entitled to appeals to appellate courts; and as the rights of Martel, the plaintiff, have been acquired by Robichaux, one of the defendants, he (Martel) had no interest in the suit or the judgment at the time he appealed. Confusion took place when the defendant acquired the rights of the plaintiff in the cause; and it remained only for the suit to be dismissed. The motion of appeal from the judgment setting aside the injunction feature of the suit should not have been allowed.
The court will take cognizance of the judgment heretofore rendered by it between the same parties with reference to the same cause. The main demand has been ordered dismissed, on application of the substituted plaintiff in the cause, and the injunction or auxiliary proceeding fell with it.
The appeal will be dismissed, but without damages, as there is no amount in dispute in the suit.
Appeal dismissed at cost of appellant.
O’NIELL, J., takes no part.